PER CURIAM.
We affirm appellant’s convictions of indecent assault and burglary. We reverse the imposition of costs under sections 943.25(4) and 960.20, Florida Statutes (1985), for failure to comply with Jenkins v. State, 444 So.2d 947 (Fla.1984), and under section 27.-3455(1), Florida Statutes (1985), because the offenses occurred prior to the effective date of the statute. Yost v. State, 489 So.2d 131 (Fla. 5th DCA), approved as modified, 507 So.2d 1099 (Fla.1987).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
HERSEY, C.J., and ANSTEAD and LETTS, JJ., concur.